January 1, 1919. The opinion of the Court was delivered by
This case involves the right of homestead. The facts are stated in the order of his Honor, the Circuit Judge, who denied such right.
The only case sustaining his ruling is Yoe v. Hanvey,25 S.C. 94, which was overruled in Ex parte Worley, 54 S.C. 208,32 S.E. 307, 71 Am. St. Rep. 783. In the last mentioned case the Court announced that the correct view upon the subject was expressed by Mr. Chief Justice McIver inYoe v. Hanvey, supra.
Reversed.